DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 4109716 A to Canalizo.
Canalizo discloses
1. (original) A well barrier for use in a subterranean well, the well barrier comprising: 
an inner mandrel 12; 
a flow passage extending longitudinally through the inner mandrel (Figure 1); and 
a plug (combination 16 and 14) releasably secured (via 18) relative to the inner mandrel 12, the plug blocking fluid flow through the flow passage(seal- abstract), and the plug including a shoulder that prevents the plug from displacing completely through the inner mandrel in a first longitudinal direction (See figure 1, shoulder on 16 prevents the plug unit from going upward).
2. (original) The well barrier of claim 1, in which at least one seal is sealingly engaged between the plug and the flow passage (At least multiple elements of 22 and unlabeled seal between 12 and 16).
5. (original) The well barrier of claim 1, in which the plug is releasable for displacement out of the inner mandrel in response to application of a positive pressure differential in the first longitudinal direction (AS best understood, the plug is capable of being displaced downward via a pressure on the upper portion, if it is sufficient to shear r pins 18, thus the prior art is capable of the claimed functional limitation, and meets the claim.).
6. (original) The well barrier of claim 1, in which the plug (at least portion 14) is releasable for displacement out of the inner mandrel in response to application of a positive pressure differential in a second longitudinal direction opposite to the first longitudinal direction (AS best understood, the plug, at least 14 is capable of being displaced upward via a pressure from below portion, if it is sufficient of overcome frictional forces between 14 and 16  thus the prior art is capable of the claimed functional limitation, and meets the claim.).
7. (original) The well barrier of claim 1, in which a shear member 18 releasably secures the plug in the flow passage.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20100270031 A1 to Patel.
Patel Discloses
1. (original) A well barrier for use in a subterranean well (Title, Figure 1), the well barrier comprising: 
an inner mandrel (105, [0012] See figure 1); 
a flow passage 107 extending longitudinally through the inner mandrel; and 
a plug 110 releasably secured relative to the inner mandrel, the plug blocking fluid flow through the flow passage, and the plug including a shoulder that prevents the plug from displacing completely through the inner mandrel in a first longitudinal direction.(As best understood the plug has shoulders that prevent the plug from displacing upward or downward, and is “releasably” secured, as the plug can be dissolved and move relative to the mandrel [0063])
2. (original) The well barrier of claim 1, in which at least one seal 130 is sealingly engaged between the plug and the flow passage.(Figure 1)
3. (original) The well barrier of claim 2, in which the at least one seal comprises first and second seals (figure 1, upper and lower 120), a body of the plug is coated with a coating material 125, and an area 112 longitudinally between the first and second seals is not coated with the coating material (Figure 1).
4. (original) The well barrier of claim 3, in which a degrading material [0014] is positioned in the body of the plug 110.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200115988 A1  teaches a downhole plug with a shoulder , a seal and a shear member,
US 20040163820 A1 teaches a bidirectional plug

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674